The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-13 and 15-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Shu et al. (Shu; KR 2012/0075595 D1) discloses a method of controlling an artificial intelligence (AI) robot (Abstract), comprising:  matching, by the AI robot (60 of Fig 2 robot device), a user ([0027]-[0030] when the robot arrives at the user, the robot recognizes the user's face. (83) image data of the user's face is secured through the image recognition apparatus mounted on the robot. Then, it is confirmed that the recognized user is a corresponding user to take the medicine) with a medication target according to a medication schedule (a user who is a prescription subject and accommodates the prescription medicine in a robot (80)); discharging a medicine set for the user ([0036] distributes the received prescription medicine through the drug dispenser attached to the robot (88)); reading image data of the user to determine whether the user has taken the medicine ([0037] using an image recognition device such as a camera attached to the robot to transmit the medicine taking image of the user to the doctor or pharmacist, and the doctor or pharmacist who has received the medicine taking image to the user Take it (89) and tell it to the robot. If the user has not taken a prescription drug, the user is informed to take the medicine again). Shu teaches the use of the camera to determine if user has taken medicine ([0037] and determining blood pressure and pulse of the user ([0031]).
Pratt et al. (Pratt; US 2017/0105621) discloses a system for providing video analysis and motion augmentation, particularly in the context of telemedicine applications, that may function with a robot.  Pratt discloses reading image data of the user after the medicine-taking to determine whether there is abnormality in the user ([0052] the systems and methods may include coupling the system's 100 functionality and operations with information associated with various medications and drugs that induce a response that the functionality and operations of the system 100 may detect. For example, a certain drug may cause a skin reaction, which may be detectable by the cameras 105, 114, 120 of the system 100 and be utilized to detect anomalies, update the monitored being's records, and/or confirm diagnoses…and may be combined with the functionality of a medical robot); and performing an emergency measure when there is the abnormality in the user ([0049] if a certain anomaly and/or diagnosis is detected and/or determined, the systems and methods may automatically transmit alerts).
Woo et al. (Woo; KR 2014/0114218 D2) discloses a robot apparatus for assisting the management of patients.  Woo discloses reading a sense signal about biometric data of the user after the medicine-taking to determine whether there is abnormality in the user([0029] patient management server 300 is remotely controlled devices and receive patient-specific biometric data passing from the 200, and this storage management. Preferably the patient management server 300 may be managed with the information about the biometric data before and after taking medicine biometric).
Lee (KR 2018/0099434 D4) discloses a method to monitor a patient, which monitors a condition of the patient when a medical image is photographed, and performs a suitable operation in accordance with the condition of the patient, with the help of a robot. Lee discloses acquiring image data of a medicine-taking action of the user after discharging the medicine, and comparing the acquired image data with image data of the medicine-taking action of the user in a previous cycle through deep learning to determine whether the user has taken the medicine ([0044], [0062], [0073], [0074], Claim 1).
While Shu, Pratt, Woo and Lee disclose using artificial intelligence to assist in proper medical care for patients, the prior art of record fails to teach or render obvious, alone or in combination, the unique system of comparing a first image data with previous image data including a previous medicine-taking action of a user from a previous cycle through deep learning to generate a first determination result indicating whether the user has taken the medicine correctly, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK S RUSHING/Primary Examiner, Art Unit 2685